LETTS, Judge.
This appeal arises from a slip and fall accident which occurred in a restaurant. The trial judge granted a motion for summary judgment in favor of the consultant, Robert Erwin, who tested the floor wax to *31determine if the wax rendered, or assisted in rendering, the floor unsafe and slippery. The record is replete with divergent testimony which raises material questions of fact as to Erwin’s performance, thus, precluding the entry of a final summary judgment in his individual favor.
REVERSED AND REMANDED.
ANSTEAD and FARMER, JJ., concur.